        Case 21-40239-JMM Doc 21-1 Filed 08/02/21 Entered 08/02/21 22:00:07                                              Desc
                        Discharge Ch 7: Notice Recipients Page 1 of 1
                                                     Notice Recipients
District/Off: 0976−4                         User: admin                        Date Created: 08/02/2021
Case: 21−40239−JMM                           Form ID: 318                       Total: 16


Recipients of Notice of Electronic Filing:
ust         US Trustee         ustp.region18.bs.ecf@usdoj.gov
tr          R Sam Hopkins           samhopkins@rsh7trustee.com
aty         Aaron J Tolson         ajt@aaronjtolsonlaw.com
                                                                                                                     TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Zachary Bench         3 South 645 West        Blackfoot, ID 83221
5193835     Bank of Commerce           1455 Northgate Mile       Idaho Falls, ID 83403
5193836     Beehive Fed Cr Un         65 S Center       Rexburg, ID 83440
5193837     Brittni Jean Hicks       Unknown         Blackfoot, ID 83221
5193838     Deaton Accounting         215 N. 9th Ave. Ste A       Pocatello, ID 83201
5193839     Hitachi Capital America Corp        c/o Sean P. Boutz        818 W. riverside Ste 250       Spokane, WA
            99201−0910
5193840     ICCU         498 North Meridian        Blackfoot, ID 83221
5193843     IRS        Centralized Insolvency Opera        PO Box 7346         Philadelphia, PA 19101−7346
5193841     Id Centrl Cu        515 E Benton       Pocatello, ID 83201
5193842     Idaho Central Cr Un         544 E Benton St       Pocatello, ID 83201
5194769     State of Idaho Dept of Health & Welfare        Child Support Services       150 Shoup Ste 14       Idaho Falls ID
            83402
5193844     State of Idaho Tax Commission         800 E Park Blvd., Plaza IV        Boise, ID 83712
5193845     Swift Financial       c/o John Bailey       412 W. Center St. #200        Pocatello, ID 83204
                                                                                                                    TOTAL: 13
